CARNES, Circuit Judge,
dissenting, in which ANDERSON, Chief Judge, and BARKETT, Circuit Judge, join:
I join Judge Kravitch’s dissenting opinion in its entirety and write separately to add a few points of my own.
When this case was last before us, I joined the majority opinion in large part because it reasoned, I thought correctly, that “[a] facial challenge to be successful ‘must establish that no set of circumstances exists under which the Act would be valid.’ ” Adler v. Duval County School Bd., 206 F.3d 1070, 1083—84 (11th Cir.2000) (en banc) (quoting United States v. Salerno, 481 U.S. 739, 745, 107 S.Ct. 2095, 95 L.Ed.2d 697 (1987)), and I was not convinced that had been established insofar as the Duval County policy is concerned. But the Supreme Court has now unequivocally held that principle of facial challenge law does not apply in the Establishment Clause area. Santa Fe Indep. School Dist. v. Doe, 530 U.S. 290, 313-17, 120 S.Ct. 2266, 2281-2283, 147 L.Ed.2d 295 (2000). Since that prop has been knocked out from under our reasoning, and in light of the additional guidance the Santa Fe decision has given us, I am persuaded that the conclusion I reached before is wrong. The Duval County “Graduation Prayers” *1348policy is facially unconstitutional under the Establishment Clause.
In discussing what we should do with this case in light of Santa Fe, the majority opinion approaches the matter as though the question were whether Santa Fe requires us to alter our prior en banc decision in this case. That approach is weighted too heavily in favor of inertia. The question is less about what Santa Fe requires than it is about what the Establishment Clause, read in light of Santa Fe, permits. We are not bound in any respect by our prior, vacated decision, but instead are free to revisit any and all issues addressed in it. See Moore v. Zant, 885 F.2d 1497, 1501-03 (11th Cir.1989) (en banc). For that reason, we ought to spend less time comparing the factual and procedural details of the Santa Fe case to this one and more time considering the lessons that decision teaches.
One of those lessons is that a school board may not delegate to the student body or some subgroup of it the power to do by majority vote what the school board itself may not do. Santa Fe, 530 U.S. at 304-12, 120 S.Ct. at 2276-80. We should apply that lesson to what we have recognized as the “elements which are most crucial in the Establishment Clause calculus.” Adler, 206 F.3d at 1080. We agreed when this case was last before us that the “most crucial” elements in our decision were “the selection of the messenger, the content of the message, or most basically, the decision whether or not there would be a message in the first place.” Id. It is undisputable that under the Duval County policy, whether there is a message and the selection of the messenger are decided by majority vote of the students in the senior class. That means those two of the three “most crucial” elements weigh against the constitutionality of the policy, because a school board policy may not authorize a student majority to do what the Establishment Clause prohibits the board itself from doing.
The other of what we termed the three “most crucial” elements of the Establishment Clause calculus is the content of the message. In our pre-Santa Fe decision, we took refuge in what we repeatedly described as the “autonomy” of the student-selected messenger, relying upon what we characterized as her “complete autonomy” over the message. See, e.g., Adler, 206 F.3d at 1071 (“the student speaker’s complete autonomy over the content of the message”); id. (“how autonomous the speaker may be in crafting her message”); id. at 1074 (it “does not violate the Establishment Clause merely because an autonomous student speaker may choose to deliver a religious message”); id. at 1077 (“The graduation policy ... allows an autonomous elected speaker, selected by her class, to deliver a religious or secular message on an equal basis.”); id. at 1079 (“and the student has complete autonomy over content”). That supposed autonomy is also a crucial premise of the reasoning in the present majority opinion. And a faulty one.
Santa Fe makes clear what should have been apparent all along: the messenger is not autonomous from the majority who chooses her any more than a political figure is autonomous from the majority who selects him. The majority opinion attempts to deal with this truth by characterizing the dissent as assuming that the popularly elected representative of the student majority will be “nothing more than a puppet to give voice to the student body majority’s demands for prayer.” Majority Op. at 1339 n.2. I do not assume that any more than we assume that a popularly elected official, selected after a one-issue campaign, will be no more than a puppet for the majority which elects him. The messenger need not be puppetized in or*1349der to serve the majority will. There will be among the majority of students who desire prayer at graduation any number of people who are more than happy to deliver the prayer themselves, just as there are some politicians who genuinely do believe in the same policies that they espouse in order to get elected.
The majority of the senior class selects and endorses the message because the majority selects the messenger. All the majority has to do to ensure that a religious message is delivered at graduation is select as its messenger one whom it can rely upon to give such a message. There is no reason at all to believe that will be difficult to do. The Supreme Court in Santa Fe presumed that there would be debate before each of two elections authorized by the policy of the school board in that case. See 530 U.S. at 310-11, 120 S.Ct. at 2279-80 (“The two student elections authorized by the policy, coupled with the debates that presumably must precede each, im-permissibly invade that private sphere.”). And there is no reason not to presume the same in this case. After all, that is how majority rule is typically exercised in a democratic setting. Issues are discussed and debated, and then a vote is taken to ascertain the will of the majority. Unlike the majority opinion, id. at 1339 n. 2, I do not think it is “pessimistic” to assume that election processes will result in selection of a representative who can be relied upon to carry out the will of the majority of those who vote. To the contrary, faith in the notion that the majority can and will select representatives who will carry out its will is the optimistic assumption behind democracy.
It would be naive to expect the debate over the first question subjected to majority rule by the Duval County policy not to include discussion about whether there should be prayer. Prayer is what gave rise to the aptly named “Graduation Prayers” policy. Prayer is what a majority of people expect and usually want to hear at graduation. Once the majority will is expressed in favor of a student-delivered message, all the majority has to do to ensure that message includes prayer is select someone who can be counted upon to deliver a prayer. If there is any doubt about who will do so, that doubt can be resolved in the usual way that candidates’ positions are identified in a democracy— through campaigning and debate. Insofar as we can tell, the policy seems to have worked as intended for the most part. Approximately sixty percent of the times when the policy has been applied, it has resulted in student-led prayer at graduation. Sixty percent is not perfection, but it is close enough for government work, and Duval County’s “Graduation Prayers” policy is government work.
Duval County’s “Graduation Prayers” policy may serve as a valuable teaching tool to show students how issues can be decided by majority vote and how representatives can be selected to carry out the will of the people. The problem is that because of the First Amendment, religious issues are not supposed to be decided by vote of the people, and the majority should not be allowed to force its religious views on those in the minority. Our Constitution ensures that when it comes to religion, it is the conscience of the individual rather than the will of the majority that rules. The lesson the students are being taught under the Duval County policy conflicts with the Establishment Clause.
The majority opinion concludes that no reasonable person attending a graduation ceremony could view the message the selected student delivers “as one imposed by the state.” Majority Op. at 1337. I believe that a reasonable person could view the message delivered by a student messenger, who is selected by a majority of *1350the senior class to deliver the message, as one reflecting the views of the majority. And where a governmental unit, such as a school board, allows its power and authority to be wielded according to the will of a majority of students, the resulting message delivered on government property during a government-controlled event is the message of government. The government endorsement of the message comes not just from the setting in which it is delivered but also from the use of government-delegated power to select the messenger and message. The identity of the messenger is controlled and the content of the message is censored in advance through the majority selection process.
Judge Kravitch’s dissenting opinion ably demonstrates that the purpose of Duval County’s “Graduation Prayers” policy is consistent with its name. In disputing that, the majority opinion says the policy is not about prayer, but instead is about student messages in general and permitting student participation in graduation ceremonies. Majority Op. at 1334. I disagree. The policy is not entitled “Student Messages” or “Student Participation in Graduation,” but “Graduation Prayers.” There is nothing about a general student message or student participation that would cause the school board to dictate that it come at the beginning or end of the ceremony; that is, however, exactly when prayer traditionally occurs in a ceremony. And the board’s mandate that the student “message” be no longer than two minutes comports nicely with the length of a good, short prayer. The memorandum that became the board’s policy refers repeatedly not to free speech or democratic participation cases but to a school prayer decision. See Adler, 206 F.3d at 1072.
The “Graduation Prayers” memorandum refers to the board having “been threatened by lawsuits from both sides,” id., and those threatened lawsuits were not about whether there would be student participation or a student message in general, but about whether there would be prayer. Even in our litigious society, no one sues about student participation in graduation ceremonies, but people do sue about whether prayer is allowed or prohibited at graduation and other school-related events. In response to the threats of lawsuits from both sides about whether there would be prayer at graduation, the school board sought to pass the buck to the senior class, thereby allowing the students, in the policy’s words, “to direct their own graduation message without monitoring or review by school officials.” Id. By majority vote, the students direct their own graduation message by deciding whether there will be one and who will deliver it. And in that way a majority of the senior class determines whether its message will be prayer. The school board policy not just permits but invites that determination by the majority regardless of the views of the minority. As interpreted in Santa Fe, the Establishment Clause forbids that type of exercise of majority power. Government is not allowed to aid in the establishment of religion by giving a majority of students a proxy to use government power to do that which government itself may not do.